                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF TENNESSEE
                                         NASHVILLE DIVISION

FIRST AMERICAN HOME WARRANTY                                     Civil Action No. 3:18-cv-00332
CORPORATION,
                    Plaintiff,                                   JUDGE CAMPBELL
                                                                 MAGISTRATE JUDGE FRENSLEY
           v.

MARYANN PAGE-AZAMBUJA, CHRISTY
STOKES, and CHW GROUP, INC. d/b/a Choice
Home Warranty,
                     Defendants.

                         STIPULATION OF DISMISSAL OF ACTION AND
                         DISSOLUTION OF PRELIMINARY INJUNCTION

           The Parties stipulate:

    (i)         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the above-captioned action shall be

                dismissed with prejudice, with all rights of appeal waived, and with costs to be borne

                by the respective parties; and

    (ii)        The Preliminary Injunction Order (ECF No. 57) shall be considered dissolved and no

                longer in effect.

                                      (signature block on following page)




    Case 3:18-cv-00332 Document 90 Filed 07/02/19 Page 1 of 2 PageID #: 914
5845734v.1
Respectfully submitted,

/s/ David C. Kurtz                                  /s/ Andrew J. Urgenson
William A. Blue, Jr., TN Bar No. 10378              Frederick J. Bissinger
zblue@constangy.com                                 fbissinger@wimberlylawson.com
CONSTANGY, BROOKS, SMITH &                          Edward H. Trent
PROPHETE LLP                                        etrent@wimberlylawson.com
401 Commerce Street, Suite 1010                     WIMBERLY LAWSON
Nashville, Tennessee 37219                          WRIGHT DAVES & JONES, PLLC
(615) 320-5200                                      214 Second Avenue North, Suite 3
(615) 321-5891 (facsimile)                          Nashville, Tennessee 37201
                                                    (617) 727-1000
                                                    (617) 727-1001 (facsimile)

David C. Kurtz (pro hac vice)                       Darren Oved (pro hac vice)
dkurtz@constangy.com                                darren@ovedlaw.com
Jonathan D. Persky (pro hac vice)                   Andrew J. Urgenson (pro hac vice)
jpersky@constangy.com                               andrew@ovedlaw.com
CONSTANGY, BROOKS, SMITH &                          OVED & OVED LLP
PROPHETE LLP                                        401 Greenwich Street
535 Boylston Street, Suite 902                      New York, NY 10013
Boston, Massachusetts 02116                         (212) 226-2376
(617) 849-7880                                      (212) 226-7555 (facsimile)
(617) 849-7870 (facsimile)

Dated:         , 2019

                               CERTIFICATE OF SERVICE

        I hereby certify that, on      , 2019, a true and correct copy of the foregoing document
will be served on counsel of record by ECF as indicated in the Notice of Electronic Filing (NEF).

                                                    /s/ David C. Kurtz




                                    -2- 07/02/19 Page 2 of 2 PageID #: 915
    Case 3:18-cv-00332 Document 90 Filed
5845734v.1
